                     EXHIBIT 1




Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 1 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 2 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 3 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 4 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 5 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 6 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 7 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 8 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 9 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 10 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 11 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 12 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 13 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 14 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 15 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 16 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 17 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 18 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 19 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 20 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 21 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 22 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 23 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 24 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 25 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 26 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 27 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 28 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 29 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 30 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 31 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 32 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 33 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 34 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 35 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 36 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 37 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 38 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 39 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 40 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 41 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 42 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 43 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 44 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 45 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 46 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 47 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 48 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 49 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 50 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 51 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 52 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 53 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 54 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 55 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 56 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 57 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 58 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 59 of 108
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 60 of 108
                                   EXHIBIT A

                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

ELLEN ALLICKS d/b/a ALLICKS          )
EXCAVATING,                          )
ROGER BIAS,                          )
ARNO GRAVES,                         )
DAVID GUEST,                         )
SHAWN HORNBECK,                      )
LARRY MUHS,                          )
RON NASH,                            )
BRIAN NELMS,                         )
WAYNE RUPE,                          )
ADAM SEVY,                           )
ANTHONY SHAW,                        )
RUSTY SHAW,                          )
TIM SULLIVAN,                        )
ROBERT THIRY,                        )
TODD VOHS, and                       )
ROBERT WITHER,                       )
on behalf of themselves              )
and others similarly situated,       )
                                     )
                    Plaintiffs,      )
                                     )     Case No. 4:19-cv-01038
            v.                       )
                                     )
OMNI SPECIALTY PACKAGING, LLC,       )
                                     )
O’REILLY AUTOMOTIVE                  )
STORES, INC. d/b/a                   )
O’REILLY AUTO PARTS,                 )
                                     )
and                                  )
                                     )
OZARK AUTOMOTIVE                     )
DISTRIBUTORS, INC.,                  )
                                     )
                    Defendants.      )




2361758.2
        Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 61 of 108
                     PRELIMINARY APPROVAL ORDER [PROPOSED]

        Upon review and consideration of the Motion for Preliminary Approval of the Class Action

Settlement and the Settlement Agreement and Release with accompanying exhibits, all of which

have been filed with the Court, it is HEREBY ORDERED, ADJUDGED and DECREED as

follows:

        1.      The Court has carefully reviewed the Settlement Agreement and Release, as well

as the files, records, and proceedings to date in the above-captioned action (the “Action”). The

definitions in the Settlement Agreement and Release are hereby incorporated as though fully set
forth in this Order, and capitalized terms shall have the meanings attributed to them in the

Settlement Agreement and Release.

        2.      The Parties have agreed to settle the Action upon the terms and conditions set forth

in the Settlement Agreement and Release, which has been filed with the Court. The Settlement

Agreement and Release, including all exhibits thereto, is preliminarily approved as fair,

reasonable, and adequate.

        3.      Plaintiffs, by and through their counsel, have investigated the facts and law relating

to the matters alleged in the Complaint, including extensive legal research as to the sufficiency of

the claims, and an evaluation of the risks associated with continued litigation, class certification,

trial, and potential appeal.

        4.      The settlement was reached as a result of extensive arm-length negotiations

between counsel for Plaintiffs and counsel for Defendants.

        5.      The Settlement confers substantial benefits upon the Settlement Class, particularly

in light of the damages that Plaintiffs and Class Counsel believe are potentially recoverable or

provable at trial, and does so without the costs, uncertainties, delays, and other risks associated

with continued litigation, class certification, trial, and potential appeal.

        6.      The Court conditionally certifies, for settlement purposes only, the following
settlement class:



                                                   2
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 62 of 108
               “All persons and other entities who purchased O’Reilly 303 Tractor
               Hydraulic Fluid in any State in the United States, other than Missouri,
               during the Class Period.”

The Class Period is determined by the longest applicable statute of limitations under the law of the

state in which a unit of O’Reilly 303 Tractor Hydraulic Fluid is purchased with respect to claims

for breach of warranty, fraud, unjust enrichment, personal property damage, and for violation of

any applicable consumer-protection statute permitting class-wide relief, as set forth in Appendix

A to the Settlement Agreement and Release (Doc. #: ___), which is incorporated by reference as

though fully set forth herein. Excluded from the Settlement Class are any purchases made for

resale. Also excluded from the Settlement Class are Defendants, including any parent, subsidiary,

affiliate or controlled person of Defendants; Defendants’ officers, directors, agents, employees and

their immediate family members, as well as the judicial officers assigned to this litigation and

members of their staffs and immediate families.

       7.      The Court conditionally finds, for settlement purposes only and conditioned upon

entry of the Final Order and Judgment and the occurrence of the Effective Date, that the

prerequisites for a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure

have been satisfied in that: (a) the number of members of the Settlement Class is so numerous that

joinder of all members thereof is impracticable; (b) there are questions of law and fact common to

the Settlement Class; (c) the claims of the Plaintiffs are typical of the claims of the Settlement

Class for purposes of settlement; (d) Plaintiffs have fairly and adequately represented the interests

of the Settlement Class and will continue to do so, and Plaintiffs have retained experienced counsel

to represent them; (e) for purposes of settlement, the questions of law and fact common to the

members of the Settlement Class predominate over any questions affecting any individual

members of the Settlement Class; and (f) for purposes of settlement, a class action is superior to

                                                  3
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 63 of 108
the other available methods for the fair and efficient adjudication of the controversy. The Court

also concludes that, because this Action is being settled rather than litigated, the Court need not

consider manageability issues that might be presented by the trial this class action. See Amchem

Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997). In making these findings, the Court has

exercised its discretion in conditionally certifying, for settlement purposes only, the Settlement

Class.

         8.    The Court appoints Tom Bender and Dirk Hubbard from the law firm Horn

Alyward & Bandy, LLC in Kansas City, Missouri; Gene Graham, William Carr, and Bryan White

from the law firm of White, Graham, Buckley & Carr, LLC; Clayton Jones of the Clayton Jones

Law Firm; Paul D. Lundberg of the Lundberg Law Firm in Sioux City, Iowa; Rhon E. Jones and

Tucker Osborne of Beasley, Allen, Crow, Methvin, Portis & Miles in Montgomery, Alabama; John

G. Emerson of Emerson Firm, PLLC in Little Rock, Arkansas and Houston, Texas; Mark P. Bryant

and N. Austin Kennedy of the Bryant Law Center, PSC in Paducah, Kentucky; Jon D. Robinson,

Shane M. Mendenhall, Joshua G. Rohrscheib, and Zachary T. Anderson of Bolen, Robinson, &

Ellis, LLP in Decatur, Illinois; and, Travis Griffith of Griffith Law Center, PLLC in Charleston,

West Virginia, as counsel for the Class (“Class Counsel”). For purposes of these settlement

approval proceedings, the Court finds that Class Counsel are competent and capable of exercising

their responsibilities as Class Counsel.

         9.    The Court designates named Plaintiffs Adam Sevy, Shawn Hornbeck, Arno Graves,

Ron Nash, Todd Vohs, Wayne Rupe, David Guest, Brian Nelms, Robert Thiry, Larry Muhs,

Anthony Shaw, Rusty Shaw, Tim Sullivan, Roger Bias, Robert Wither, and Ellen Allicks d/b/a

Allicks Excavating as the representatives of the Settlement Class. The Court further appoints RG/2

Claims Administration LLC to serve as the Settlement Administrator.



                                                4
         Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 64 of 108
       10.     The Final Fairness Hearing shall be held before this Court on ______________,

2020, at ______ a.m./p.m., to determine whether the Settlement Agreement and Release is fair,

reasonable, and adequate and should receive final approval. The Court will rule on Class

Counsel’s application for an award of attorneys’ fees and expenses (the “Fee Application”) at that

time. Papers in support of final approval of the Settlement Agreement and Release and the Fee

Application shall be filed with the Court according to the schedule set forth below. The Final

Fairness Hearing may be postponed, adjourned, or continued by order of the Court without further

notice to the Settlement Class. After the Final Fairness Hearing, the Court may enter a Final Order

and Judgment in accordance with the Settlement Agreement and Release that will adjudicate the

rights of the Settlement Class Members (as defined in the Settlement Agreement and Release) with

respect to the claims being settled.

       11.     Pending the Final Fairness Hearing, all proceedings in the Action, other than

proceedings necessary to carry out or enforce the terms and conditions of the Settlement

Agreement and Release and this Order, are stayed.

       12.     The Court approves, as to form and content, the Mailed Notice, Summary Class

Notice, and Long Form Notice, attached as Exhibit C, Exhibit D and Exhibit E, respectively, to

the Settlement Agreement and Release.

       13.     The Court finds that the Mailed Notice, Long Form Notice, the Summary Notice,

and the plan of notice set forth in the Settlement Administrator’s declaration are reasonable, that

they constitute due, adequate, and sufficient notice to all persons entitled to receive notice, and

that they meet the requirements of due process and Rule 23 of the Federal Rules of Civil Procedure.

Specifically, the Court finds that the manner of dissemination of the Mailed Notice, Long Form

Notice, Summary Notice, and any other form of notice set forth in the Settlement Administrator’s



                                                5
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 65 of 108
declaration comply with Rule 23(e) of the Federal Rules of Civil Procedure as they constitute a

reasonable manner of providing notice to those Settlement Class Members who would be bound

by the Settlement. The Court also finds that the manner of dissemination of the Mailed Notice,

Long Form Notice, Summary Notice, and any other form of notice set forth in the Settlement

Administrator’s declaration comply with Rule 23(c)(2), as they constitute the best practicable

notice under the circumstances, provides individual notice to all Settlement Class Members who

can be identified through a reasonable effort, and is reasonably calculated, under all the

circumstances, to apprise the members of the Settlement Class of the pendency of this Action, the

terms of the settlement, and their right to object to the settlement or exclude themselves from the

Settlement Class.

       14.      Settlement Class Members for whom purchase information of O’Reilly 303 THF

during the Class Period is available will receive a particularized Mailed Notice which sets forth

the number and type of their purchases of O’Reilly 303 Tractor Hydraulic Fluid. These Class

Members will not have to file any Claim Forms to receive a monetary award based on the number

of purchases set forth in the particularized Mailed Notice. All other Settlement Class Members

will have until the date identified herein to submit their Claim Forms, which is due, adequate, and

sufficient time.

       15.      The Court orders that notice shall be provided to the Settlement Class in compliance

with the following procedure:

       (a) Within ten (10) business days after entry of this Order, Defendants shall provide to the

             Settlement Administrator, to the extent available, the full name and last known address

             of each member of the Settlement Class and, where available, for each member of the

             Settlement Class the number and size of O’Reilly 303 Tractor Hydraulic Fluid units



                                                  6
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 66 of 108
   purchased during the Class Period. The Settlement Administrator shall keep all such

   information strictly confidential and shall use it solely for the purpose of administrating

   the Settlement.

(b) Within thirty (30) days after receipt of the information set forth in the immediately

   preceding paragraph, the Settlement Administrator shall mail by bulk mailing Mailed

   Notices in substantially the form attached to the Settlement Agreement as Exhibit C to

   the last known mailing address of each member of the Settlement Class. With respect

   to those members of the Settlement Class for whom the Settlement Administrator has

   been provided purchase information for O’Reilly 303 Tractor Hydraulic Fluid pursuant

   to the immediately preceding paragraph, the Mailed Notice shall include such purchase

   information. The date on which the Settlement Administrator first mails direct mail

   notice pursuant to this paragraph shall be the “Notice Date.” For any initial direct mail

   notice that is returned as undeliverable within twenty-one (21) days after mailing, the

   Settlement Administrator shall attempt to locate a new address through an address

   search or any other reasonably available means. If a new address is located, the

   Settlement Administrator shall promptly re-mail the initial notice. If, after a second

   mailing, the notice is again returned, no further efforts need be taken by the Settlement

   Administrator to send the direct mail notice.

(c) Within thirty (30) days after entry of this Order, but no later than the Notice Date, the

   Settlement Administrator shall (i) secure and maintain a Post Office Box or similar

   mailing address for the receipt of Claim Forms, opt-out notices, and any other

   correspondence related to the Settlement; and (ii) establish a unique, case-specific e-

   mail address for online receipt of Claim Forms, opt-out notices, and any other



                                         7
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 67 of 108
   correspondence related to the Settlement.

(d) Within thirty (30) days after entry of this Order, but no later than the Notice Date, the

   Settlement Administrator shall create and maintain an operating website that: (i)

   contains downloadable copies of the Preliminary Approval Order, Long Form Class

   Notice, the Settlement Agreement, Claim Form, and, when filed, Class Counsels’

   motions for an attorneys’ fees and for incentive awards for the Plaintiffs; (ii) will post

   any subsequent notices agreed upon by the Parties; and (iii) allows members of the

   Settlement Class to submit claims. This website shall be referred to as the “Settlement

   Website.”

(e) Within thirty (30) days after entry of this Order, but no later than the Notice Date, the

   Claims Administrator shall set up a toll-free telephone number for receiving toll-free

   calls related to the Settlement. That telephone number shall be maintained until sixty

   (60) calendar days after the Bar Date. After that time, and for a period of ninety (90)

   calendar days thereafter, either a person or a recording will advise any caller to the toll-

   free telephone number that the deadline for submitting claims has passed and the details

   regarding the Settlement may be reviewed on the Settlement Website.

(f) On the Notice Date, or as close thereto as is reasonably practicable under the

   circumstances, and throughout the Class Period at various intervals, as appropriate, the

   Settlement Administrator shall cause the Summary Class Notice in substantially the

   form attached to the Settlement Agreement as Exhibit D to be published, and shall also

   cause to be published such other forms of notice as set forth in the Settlement

   Administrator’s declaration.

   (g) The Settlement Administrator shall mail or e-mail a Claim Form to each person



                                          8
Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 68 of 108
             and/or entity that makes such request.

             (h) Claim Forms shall also be available through the Settlement Website.

       16.      Each Settlement Class Member who wishes to be excluded from the Settlement

Class and follows the procedures set forth in this Paragraph shall be excluded.

       (a) Putative class members wishing to opt out of the Settlement must send to the Settlement

             Administrator on or before the Bar Date by fax, U.S. Mail, e-mail, or electronically via

             the Settlement Website a written request to be excluded from the Settlement. The

             request to be excluded from the Settlement Class must include the member’s name,

             address, and telephone number and provide a clear statement communicating that he,

             she, or it elects to be excluded from the Settlement Class, does not wish to be a

             Settlement Class Member, and elects to be excluded from any judgment entered

             pursuant to the Settlement.

       (b) Any request for exclusion or opt out sent to the Settlement Administrator by United

             States mail must be postmarked on or before the Bar Date. The date of the postmark

             on the mailing envelope shall be the exclusive means used to determine whether a

             request for exclusion sent by United States mail has been timely submitted.

       (c) Members of the Settlement Class who fail to submit a valid and timely request for

             exclusion on or before the date specified in this Order shall be bound by all terms of

             this Settlement Agreement and the Final Order and Judgment, regardless of whether

             they have requested exclusion from the Settlement. All persons or entities who

             properly elect to opt out of the settlement shall not be Settlement Class Members and

             shall relinquish their rights to benefits with respect to the Settlement Agreement and

             Release, should it be approved.



                                                  9
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 69 of 108
       17.      Any member of the Settlement Class who has not timely submitted a written request

for exclusion from the Settlement Class, and thus is a Settlement Class Member, may ask the Court

to deny approval by filing an objection. Settlement Class Members cannot ask the Court to order

a larger settlement; the Court can only approve or deny the settlement. If the Court denies

approval, no settlement payments will be sent out and the lawsuit will continue. If any member of

the Settlement Class wants that to happen, they must object in accordance with the following

procedure:

       (a) Any member of the Settlement Class who intends to object to the fairness,

             reasonableness, or adequacy of the Settlement must, no later than the Bar Date: (i) file

             a written objection with the Court either by mailing them to Office of the Clerk of

             Court, United States District Court for the Western District of Missouri, 400 E. 9th

             Street, Kansas City, Missouri, 64106, or by filing them in person at any location of the

             United States District Court for the Western District of Missouri, or by electronic filing;

             and (ii) serve a copy of the same on counsel for the Parties at the addresses set forth in

             the Settlement Agreement and Release.

       (b) In the written objection, the member of the Settlement Class must provide the

             information required on the Claim Form, state the member’s full name, current address,

             telephone number, the reasons for the objection, whether he or she intends to appear at

             the fairness hearing on his or her own behalf or through counsel, and a list of all cases

             in which the objector or objector’s counsel has objected to a class-action settlement in

             the last five (5) years. Any documents supporting the objection must also be attached

             to the written objection, and if the objecting member of the Settlement Class intends to

             call witnesses at the Final Fairness Hearing, any such witness must be identified,



                                                   10
      Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 70 of 108
             including by providing each such witness’s name, address and telephone number.

             Objections must be signed by the member of the Settlement Class or by his, her, or its

             counsel. Any member of the Settlement Class who fails to file and serve timely written

             objections in the manner specified herein, shall be deemed to have waived all

             objections and shall be foreclosed from making any objection (whether by appeal or

             otherwise) to the Settlement.

       (c) Any member of the Settlement Class who has timely filed a written objection, as

             provided for herein, may appear at the Final Fairness Hearing, either in person or

             through an attorney hired at the Class Member’s own expense, to object to the fairness,

             reasonableness, or adequacy of the Settlement. A member of the Settlement Class, or

             his, her, or its attorney, intending to make an appearance at the Fairness Hearing must:

             (i) file a notice of appearance with the Court no later than ten (10) business days prior

             to the Final Fairness Hearing, or as the Court may otherwise direct; and (ii) serve a

             copy of such notice of appearance on counsel for all Parties.

       18.      Class Counsel shall file their application for attorneys’ fees ten (10) business days

before the Bar Date.

       19.      Papers in support of final approval of the Settlement Agreement and Release, and

in response to any objections to the Settlement Agreement and Release or Class Counsels’ fee

application, shall be filed with the Court ten (10) business days in advance of the date of the Final

Fairness Hearing.

       20.      The Bar Date shall be one hundred fifty (150) calendar days after the Notice Date.

The Bar Date may be extended by written agreement of the parties through Class Counsel and

Defense Counsel without further approval of the Court or notice to the Settlement Class, provided



                                                  11
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 71 of 108
that the settlement website administered by the Settlement Administrator shall be promptly

updated to reflect any extension of the Bar Date.

       21.      These dates of performance may be extended by order of the Court, for good cause

shown, without further notice to the Settlement Class. Settlement Class Members may check the

Settlement Website regularly for updates and further details regarding extensions of these dates of

performance. Settlement Class Members may also access the Court docket in this case through

the   Court’s    Public    Access    to   Court     Electronic   Records     (PACER)      system     at

https://www.mow.uscourts.gov/, or by visiting the office of the Clerk of the Court for the United

States District Court for the Western District of Missouri, 400 E. 9th Street, Kansas City, Missouri,

64106, between 9:00 a.m. and 4:30 p.m., Monday through Friday, excluding Court holidays.

       22.      Notwithstanding any other provision of the Settlement Agreement, if 2,000 or more

members of the Settlement Class opt out of the Settlement, Defendants, in their sole discretion,

may rescind and revoke the entire Settlement and the Settlement Agreement, thereby rendering the

Settlement null and void in its entirety. In order to exercise this right, Defendants must send written

notice to Class Counsel that Defendants revoke the Settlement within 10 (ten) business days

following the date the Settlement Administrator reports to Class Counsel and Defense Counsel the

number and identity of the opt outs. Such a written notice to revoke the Settlement pursuant to

this paragraph shall constitute an Event of Termination under the Settlement Agreement.

       23.      If for any reason a Final Order and Judgment as contemplated in the Settlement

Agreement and Release is not entered, or the Settlement Agreement and Release is terminated

pursuant to its terms for any reason, or the Effective Date does not occur for any reason, the

following shall apply:

       (a) All orders and findings entered in connection with the Settlement Agreement and



                                                  12
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 72 of 108
             Release shall become null and void and have no force and effect whatsoever, shall not

             be used or referred to for any purposes whatsoever, and shall not be admissible or

             discoverable in this or any other proceeding;

       (b) The conditional certification of the Settlement Class pursuant to this Order shall be

             vacated automatically, and the Actions shall proceed as though the Settlement Class

             had never been certified pursuant to this Settlement Agreement and Release and such

             findings had never been made; and

       (c) All of the Court’s prior Orders having nothing whatsoever to do with the certification

             of the Settlement Class shall, subject to this Order, remain in force and effect, subject

             to extensions or modifications of deadlines as appropriate under the circumstances and

             in the Court’s discretion; and

       (d) Nothing in this Order or pertaining to the Settlement Agreement and Release, including

             any of the documents or statements generated or received pursuant to the claims

             administration process, shall be used as evidence in any further proceeding in this case

             or in any other action, proceedings, or matter, whether civil, criminal, or administrative.

       24.      Pending final determination of whether the proposed settlement should be

approved, no member of the Settlement Class, directly, derivatively, in a representative capacity,

or in any other capacity, may commence or continue any action against any of the Released Parties

in any court or tribunal asserting any of the Released Claims (as that term is defined in the

Settlement Agreement and Release).

       25.      RG/2 Claims Administration LLC is hereby appointed as Settlement Administrator

for this settlement and shall perform all of the duties of the Settlement Administrator set forth in

the Settlement Agreement and Release.



                                                   13
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 73 of 108
       26.     Nothing contained in this Order is, or may be construed as, a presumption,

concession or admission by or against Defendants, or any Released Party (as that term is defined

in the Settlement Agreement and Release) of any alleged or asserted default, liability or

wrongdoing as to any facts or claims alleged or asserted in the Action, or in any actions or

proceedings, whether civil, criminal or administrative.

       27.     Class Counsel and Defense Counsel are hereby authorized to use all reasonable

procedures in connection with approval and administration of the Settlement that are not materially

inconsistent with this Order or the Settlement Agreement and Release, including making, without

further approval of the Court, minor changes to the form or content of the notice documents, and

other exhibits to the Settlement Agreement, that they jointly agree are reasonable or necessary.



IT IS SO ORDERED, this __ day of _______, 2020.




                                                     United States District Court




                                                14
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 74 of 108
                                   EXHIBIT B

                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

ELLEN ALLICKS d/b/a ALLICKS          )
EXCAVATING,                          )
ROGER BIAS,                          )
ARNO GRAVES,                         )
DAVID GUEST,                         )
SHAWN HORNBECK,                      )
LARRY MUHS,                          )
RON NASH,                            )
BRIAN NELMS,                         )
WAYNE RUPE,                          )
ADAM SEVY,                           )
ANTHONY SHAW,                        )
RUSTY SHAW,                          )
TIM SULLIVAN,                        )
ROBERT THIRY,                        )
TODD VOHS, and                       )
ROBERT WITHER,                       )
on behalf of themselves              )
and others similarly situated,       )
                                     )
                    Plaintiffs,      )
                                     )     Case No. 4:19-cv-01038
            v.                       )
                                     )
OMNI SPECIALTY PACKAGING, LLC,       )
                                     )
O’REILLY AUTOMOTIVE                  )
STORES, INC. d/b/a                   )
O’REILLY AUTO PARTS,                 )
                                     )
and                                  )
                                     )
OZARK AUTOMOTIVE                     )
DISTRIBUTORS, INC.,                  )
                                     )
                    Defendants.      )




2361866.1
        Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 75 of 108
                         FINAL APPROVAL ORDER [PROPOSED]
       WHEREAS, by order dated _______________, 2020, this Court granted preliminary

approval of the proposed class action settlement between the parties in the above-captioned

action (the “Action”).

       WHEREAS, the Court also provisionally certified a Settlement Class for settlement

purposes only, approved the procedure for giving notice and forms of notice, and set a final

fairness hearing to take place on _______________ _______, 2020. On that date, the Court held

the duly noticed final fairness hearing to consider: (1) whether the terms and conditions of the

Settlement Agreement and Release are fair, reasonable and adequate; (2) whether a judgment
should be entered dismissing with prejudice the claims of the named Plaintiffs and Settlement

Class Members against Defendants, as set forth in the Complaint; and (3) Class Counsel’s

motion for approval of attorney’s fees, expenses, and Class Representative incentive awards.

       WHEREAS, the Court considered all matters submitted to it at the hearing and otherwise,

and it appears that notice substantially in the form approved by the Court was given in the

manner that the Court ordered.

       WHEREAS, the settlement was the result of extensive arms-length negotiations between

counsel for Plaintiffs and counsel for Defendants. Counsel for the parties are highly experienced

in this type of litigation, with full knowledge of the risks inherent in this Action. The extent of

legal research as to the sufficiency of the claims and class certification, independent
investigations by counsel for the parties, and the factual record compiled, suffices to enable the

parties to make an informed decision as to the fairness and adequacy of the settlement.

       WHEREAS, the Court has determined that the proposed settlement of the claims of the

Settlement Class Members against Defendants, as well as the release of Defendants and the

Released Parties (as that term is defined in the Settlement Agreement and Release), the

significant relief provided to the Settlement Class Members in the form of monetary payments to

Settlement Class Members as described in the Settlement Agreement, and the award of
attorneys’ fees and expenses requested, and the incentive awards requested, are fair, reasonable


                                                  2
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 76 of 108
and adequate.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      The Settlement Agreement, including the exhibits thereto, is expressly

incorporated by reference into this Final Order and Judgment and made a part hereof for all

purposes. Except where otherwise noted, all capitalized terms used in this Final Order and

Judgment shall have the meanings set forth in the Settlement Agreement.

        2.      The Court has personal jurisdiction over the Parties and all Settlement Class

Members, and has subject-matter jurisdiction over this Action, including, without limitation,

jurisdiction to approve the proposed settlement, to grant final certification of the Settlement

Class, to settle and release all claims arising out of the transactions alleged in Plaintiffs’

Complaint in the Action, and to dismiss this Action on the merits and with prejudice.

        3.      The Court finds, for settlement purposes only and conditioned upon the entry of

this Final Order and Judgment and upon the occurrence of the Effective Date, that the

requirements for a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure have been satisfied, for settlement purposes, in that: (a) the number of Settlement

Class Members is so numerous that joinder of all members thereof is impracticable; (b) there are

questions of law and fact common to the Settlement Class; (c) the claims of the Plaintiffs are

typical of the claims of the Settlement Class they seek to represent for purposes of settlement; (d)
the Plaintiffs have fairly and adequately represented the interests of the Settlement Class and will

continue to do so, and the Plaintiffs have retained experienced counsel to represent them; (e) for

purposes of settlement, the questions of law and fact common to the Settlement Class Members

predominate over any questions affecting any individual Settlement Class Member; and (f) for

purposes of settlement, a class action is superior to the other available methods for the fair and

efficient adjudication of the controversy. The Court also concludes that, because this Action is

being settled rather than litigated, the Court need not consider manageability issues that might be

presented by the trial of a class action involving the issues in this case. See Amchem Prods., Inc.
v. Windsor, 521 U.S. 591, 620 (1997). In making these findings, the Court has considered,

                                                   3
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 77 of 108
among other factors: (i) the interests of Settlement Class Members in individually controlling the

prosecution or defense of separate actions; (ii) the impracticability or inefficiency of prosecuting

or defending separate actions; (iii) the extent and nature of any litigation concerning these claims

already commenced; and (iv) the desirability of concentrating the litigation of the claims in a

particular forum.

          4.   Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court hereby

 finally certifies this Action for settlement purposes as a class action on behalf of:

               “All persons and other entities who purchased O’Reilly 303 Tractor
               Hydraulic Fluid in any State in the United States, other than Missouri,
               during the Class Period.”

The Class Period is determined by the longest applicable statute of limitations under the law of

the state in which a unit of O’Reilly 303 Tractor Hydraulic Fluid is purchased with respect to

claims for breach of warranty, fraud, unjust enrichment, personal property damage, and for

violation of any applicable consumer-protection statute permitting class-wide relief, as set forth

in Appendix A to the Settlement Agreement and Release (Doc. #: ___), which is incorporated by

reference as though fully set forth herein. Excluded from the Settlement Class are any purchases

made for resale. Also excluded from the Settlement Class are Defendants, including any parent,

subsidiary, affiliate or controlled person of Defendants; Defendants’ officers, directors, agents,
employees and their immediate family members, as well as the judicial officers assigned to this

litigation and members of their staffs and immediate families. As defined in the Settlement

Agreement and Release, “Settlement Class Member(s)” means any member of the Settlement

Class who does not elect exclusion or opt out from the Settlement Class pursuant to the terms

and conditions for exclusion set out in the Settlement Agreement and Preliminary Approval

Order.

         5.    The Court appoints Tom Bender and Dirk Hubbard from the law firm Horn

Alyward & Bandy in Kansas City, Missouri, Gene Graham, William Carr, and Bryan White from
the law firm of White, Graham, Buckley & Carr, LLC, Clayton Jones of the Clayton Jones Law

                                                  4
         Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 78 of 108
Firm, Paul D. Lundberg of the Lundberg Law Firm in Sioux City, Iowa; Rhon E. Jones and

Tucker Osborne of Beasley, Allen, Crow, Methvin, Poprtis & Miles in Montgomery, Alabama;

John G. Emerson of Emerson Firm, PLLC in Little Rock, Arkansas and Houston, Texas; Mark P.

Bryant and N. Austin Kennedy of the Bryant Law Center, PSC in Paducah, Kentucky; Jon D.

Robinson, Shane M. Mendenhall, Joshua G. Rohrscheib, and Zachary T. Anderson of Bolen,

Robinson, & Ellis, LLP in Decatur, Illinois; and, Travis Griffith of Griffith Law Center, PLLC in

Charleston, West Virginia, as counsel for the Class (“Class Counsel”). The Court finds that

Class Counsel are competent and capable of exercising their responsibilities as Class Counsel.

The Court designates named Plaintiffs Adam Sevy, Shawn Hornbeck, Arno Graves, Ron Nash,

Todd Vohs, Wayne Rupe, David Guest, Brian Nelms, Robert Thiry, Larry Muhs, Anthony Shaw,

Rusty Shaw, Tim Sullivan, Roger Bias, Robert Withrow, and Ellen Allicks d/b/a Allicks

Excavating as the representative of the Settlement Class. The Court finds that the named

Plaintiffs and Class Counsel have fully and adequately represented the Settlement Class for

purposes of entering into and implementing the Settlement Agreement, and have satisfied the

requirements of Rule 23(a)(4) of the Federal Rules of Civil Procedure.

       6.      The Court finds that the notice provided to Settlement Class Members is in

accordance with the terms of the Settlement Agreement and this Court’s Preliminary Approval

Order, and as explained in the submissions filed before the Final Fairness Hearing:
               (a)     constituted the best practicable notice to Settlement Class Members under

the circumstances of this Action;

               (b)     was reasonably calculated, under the circumstances, to apprise Settlement

Class Members of (i) the pendency of the Action, (ii) their right to exclude themselves from the

Settlement Class and the proposed settlement, (iii) their right to object to any aspect of the

proposed settlement (including final certification of the Settlement Class, the fairness,

reasonableness or adequacy of the proposed settlement, the adequacy of the Class Counsel and

Plaintiffs’ representation of the Settlement Class, and the award of attorneys’ fees, costs, and
incentive awards), (iv) their right to appear at the Final Fairness Hearing (either on their own or

                                                  5
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 79 of 108
through counsel hired at their own expense), and (v) the binding effect of the orders and Final

Order and Judgment in this Action, whether favorable or unfavorable, on all persons and entities

who do not validly and timely request exclusion from the Settlement Class;

               (c)     constituted reasonable, due, adequate, and sufficient notice to all persons

and entities entitled to be provided with notice; and

               (d)     fully satisfied the requirements of the Federal Rules of Civil Procedure,

including Rule 23(c)(2) and (e) of the Federal Rules of Civil Procedure, the United States

Constitution (including the Due Process Clause), the Rules of this Court, and any other

applicable law.

       7.      The terms and provisions of the Settlement Agreement and Release, including any

and all amendments and exhibits, have been entered into in good faith and are hereby fully and

finally approved as fair, reasonable and adequate as to, and in the best interests of, the Plaintiffs

and the Settlement Class Members, and in full compliance with all applicable requirements of

the Federal Rules of Civil Procedure, the United States Constitution (including the Due Process

Clause), and any other applicable law. The Court finds that the Settlement Agreement and

Release is fair, adequate and reasonable based on the following factors, among other things:

               (a)     There is no fraud or collusion underlying this settlement, and it was

reached after good faith, arms-length negotiations, warranting a presumption in favor of
approval.

               (b)     The complexity, expense and likely duration of the litigation favor

settlement on behalf of the Settlement Class, which provides meaningful benefits on a much

shorter time frame than otherwise possible. Based on the stage of the proceedings and the

amount of investigation and discovery completed, the Parties have developed a sufficient factual

record to evaluate their chances of success at trial and the proposed settlement.

               (c)     The support of Class Counsel, who are highly skilled in class action

litigation such as this, and the Plaintiffs, who have participated in this litigation and evaluated the
proposed settlement, also favors final approval.

                                                   6
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 80 of 108
       8.      The settlement provides meaningful relief to the Settlement Class, including the

monetary relief described below, and falls within the range of possible recoveries by the

Settlement Class.

       9.      The parties are directed to consummate the Settlement Agreement and Release in

accordance with its terms and conditions. The Court hereby declares that the Settlement

Agreement and Release is binding on all parties and Settlement Class Members, and it is to be

preclusive in all pending and future lawsuits or other proceedings.

       10.     As described more fully in the Settlement Agreement, Defendants have agreed to

a Class Settlement Fund from which the Settlement Administrator will pay each Qualified Class

Member an amount based on the member’s total purchases of O’Reilly 303 Tractor Hydraulic

Fluid during the Class Period.

       11.     Pursuant to Rule 23(h) of the Federal Rules of Civil Procedure, the Court hereby

awards Class Counsel attorney’s fees in the amount of $2,105,340.28 and expenses of

$25,000.00. The Court also awards incentive awards of $5,000.00 to each of the sixteen (16)

named Class Representatives. The attorneys’ fees are based on the amount of time class counsel

reasonably expended working on this Action. The attorneys’ fees, expenses, and incentive

awards are to be paid separately by Defendants and do not come out of the Class Settlement

Fund. Defendants shall pay such attorney’s fees and expenses and Class Representative’s
incentive awards according to the terms of, and in the manner described in, the Settlement

Agreement and Release. Such payment by Defendants will be in lieu of statutory fees Plaintiffs

and their attorneys might otherwise have been entitled to recover, and this amount shall be

inclusive of all fees and costs of Class Counsel in the Action.

       12.     This Action is hereby dismissed with prejudice and without costs as against

Defendants and the Released Parties (as that term is defined in the Settlement Agreement and

Release).

       13.     Upon the Effective Date, the Releasing Parties (as that term is defined in the
Settlement Agreement and Release) shall be deemed to have, and by operation of the Final Order

                                                 7
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 81 of 108
and Judgment shall have, fully, finally and forever released, relinquished, and discharged all

Released Claims against the Released Parties.

       14.     Members of the proposed Settlement Class identified in Exhibit 1 to this Order,

which is filed under seal, have opted out of, or sought exclusion from, the Settlement by the date

set by the Court, are deemed not to be “Settlement Class Members” for purposes of this Order,

do not release their claims against the Released Parties by operation of the Settlement

Agreement, and will not obtain any benefits of the Settlement.

       15.     The Court orders that, upon the Effective Date, the Settlement Agreement and

Release shall be the exclusive remedy for any and all Released Claims of Settlement Class

Members. The Court thus hereby permanently bars and enjoins Plaintiffs, all Settlement Class

Members, and all persons acting on behalf of, or in concert or participation with, such Plaintiffs

or Settlement Class Members (including but not limited to the Releasing Parties), from: (a)

filing, commencing, asserting, prosecuting, maintaining, pursuing, continuing, intervening in, or

participating in, or receiving any benefits from, any lawsuit, arbitration, or administrative,

regulatory or other proceeding or order in any jurisdiction based upon or asserting any of the

Released Claims; (b) bringing a class action on behalf of Plaintiffs or Settlement Class Members,

seeking to certify a class that includes Plaintiffs or Settlement Class Members, or continuing to

prosecute or participate in any previously filed and/or certified class action, in any lawsuit based
upon or asserting any of the Released Claims.

       16.     Neither the Settlement Agreement and Release, nor any of its terms and

provisions, nor any of the negotiations or proceedings connected with it, nor any of the

documents or statements referred to therein, nor any of the documents or statements generated or

received pursuant to the settlement administration process, shall be:

               (a)     offered by any person or received against Defendants or any other

Released Party as evidence, or be construed as or deemed to be evidence, of any presumption,

concession, or admission by any Defendant or any other Released Party of the truth of the claims
and allegations asserted, or which could have been asserted, by the Plaintiffs or any Settlement

                                                  8
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 82 of 108
Class Member or the validity of any claim that has been or could have been asserted in the

Action or in any litigation, or other judicial or administrative proceeding, or the deficiency of

any defense that has been or could have been asserted in the Action or in any litigation, or of any

alleged liability, negligence, fault or wrongdoing of any Defendant or any other Released Party;

               (b)     offered by any person or received against Defendants or any other

Released Party as evidence of a presumption, concession or admission of any fault,

misrepresentation or omission with respect to any statement or written document approved or

made by Defendants or any other Released Party or any other alleged wrongdoing by any

Defendant or any other Released Party.

       17.     Certification of the Settlement Class for settlement purposes only shall not be

deemed a concession or admission that certification of a litigation class would be appropriate.

Defendants reserve the right to challenge class certification in any other action. No agreements

or statements made by Defendants in connection with the Settlement, or any findings or rulings

by the Court in connection with the Settlement, may be used by Plaintiffs, Class Counsel, any

person in the Settlement Class, or any other person to establish any of the elements of class

certification in any litigated certification proceedings, whether in the Action or any other

proceeding of any kind.

       18.     The Court has jurisdiction to enter this Final Order and Judgment. Without in any
way affecting the finality of this Final Order and Judgment, this Court expressly retains

exclusive and continuing jurisdiction over the Parties, including the Settlement Class, and all

matters relating to the administration, consummation, validity, enforcement and interpretation of

the Settlement Agreement and Release and of this Final Order and Judgment, including, without

limitation, for the purpose of:

               (a)     enforcing the terms and conditions of the Settlement Agreement and

resolving any disputes, claims or causes of action that, in whole or in part, are related to or arise

out of the Settlement Agreement or this Final Order and Judgment (including, without limitation:
whether a person or entity is or is not a Settlement Class Member; whether claims or causes of

                                                  9
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 83 of 108
action allegedly related to this Action are or are not barred or released by this Final Order and

Judgment; and whether persons or entities are enjoined from pursuing any claims against

Defendants or any other Released Party);

               (b)       entering such additional orders, if any, as may be necessary or appropriate

to protect or effectuate this Final Order and Judgment and the Settlement Agreement and Release

(including, without limitation, orders enjoining persons or entities from pursuing any claims

against Defendants or any other Released Party), or to ensure the fair and orderly administration

of the settlement; and

               (c)       entering any other necessary or appropriate orders to protect and effectuate

this Court’s retention of continuing jurisdiction over the Settlement Agreement and Release, the

settling Parties, and the Settlement Class Members.

       19.     Without further order of the Court, the settling Parties may agree to reasonably

necessary extensions of time to carry out any of the provisions of the Settlement Agreement and

Release.

       20.     In the event that the Effective Date does not occur, certification of this Settlement

Class shall be automatically vacated and this Final Order and Judgment, and all other orders

entered and releases delivered in connection herewith, shall be vacated and shall become null

and void.


IT IS SO ORDERED, ADJUDGED, AND DECREED, this __ day of _______, 2020




                                        United States District Court




                                                  10
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 84 of 108
                                            EXHIBIT C
                                       MAILED CLASS NOTICE
Records indicate you purchased O’Reilly 303 Tractor Hydraulic Fluid during the Class Period, and
                     you may benefit from a proposed class-action settlement.
   ______________________________________________________________________________
 READ THIS NOTICE CAREFULLY. YOUR LEGAL RIGHTS ARE AFFECTED WHETHER
                                YOU ACT OR DO NOT ACT.
PLEASE CHECK THE SETTLEMENT WEBSITE AT SETTLEMENT WEBSITE REGULARLY
                          FOR UPDATES AND FURTHER DETAILS

             A federal court authorized this notice. This is not a solicitation from a lawyer.

•   A class-action settlement was reached in Allicks, et al. v. Omni Specialty Packaging, LLC, et al., Case
    No. 4:19-cv-01038 (W.D. Mo.) regarding O’Reilly 303 Tractor Hydraulic Fluid. This notice
    summarizes the lawsuit and class-action settlement (sometimes referred to herein as the “Proposed
    Settlement”) For more detailed information please: (i) visit the settlement website at SETTLEMENT
    WEBSITE, where you can read common questions and answers and access settlement documents,
    including a long-form notice, the Settlement Agreement and Release, and a Request for Correction
    Form; (ii) contact Class Counsel, as explained in more detail below; (iii) call the settlement hotline at
    SETTLEMENT PHONE NUMBER; or (iv) access the Court docket in this case through the Court’s
    Public Access to Court Electronic Records (PACER) system at https://www.mow.uscourts.gov/, or by
    visiting the office of the Clerk of the Court for the United States District Court for the Western District
    of Missouri, 400 E. 9th Street, Kansas City, Missouri, 64106, between 9:00 a.m. and 4:30 p.m., Monday
    through Friday, excluding Court holidays. Please do not telephone the Court or the Court Clerk’s Office
    to inquire about this Proposed Settlement or the claim process.

•   In the class-action lawsuit, Plaintiffs allege that O’Reilly 303 Tractor Hydraulic Fluid did not meet the
    equipment manufacturer’s specification allegedly listed on the product’s label, and that use of O’Reilly
    303 Tractor Hydraulic Fluid in equipment causes damage to various parts of the equipment. Defendants
    vigorously deny all of these allegations and claims of wrongdoing, and further state that the labels for
    O’Reilly 303 Tractor Hydraulic Fluid were truthful, appropriate, and adequate in all respects.

•   You are a Settlement Class Member if you purchased O’Reilly 303 Tractor Hydraulic Fluid in the
    United States, other than in Missouri, during the Date Range(s) for the State(s) of Purchase listed in the
    chart enclosed herewith. However, you are not a member of the settlement class if (a) the only O’Reilly
    303 Tractor Hydraulic Fluid your purchased was for resale; (b) you are an employee, director, officer
    or agent of Defendants or their subsidiaries or affiliated companies; (c) you are a judge of the Court in
    which the lawsuit is pending (or could be appealed to), or part of their immediate family and staff.
•   If you are a Settlement Class Member, the Proposed Settlement may provide you with a cash award
    based on amounts you paid for O’Reilly 303 Tractor Hydraulic Fluid. The award for each class member
    is estimated to be between 30 and 41 percent of the purchase price the class member paid for O’Reilly
    303 Tractor Hydraulic Fluid.
                    IF YOU ARE A MEMBER OF THE SETTLEMENT CLASS:




                                                    -1-

       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 85 of 108
   ACTION                                                                                    DUE DATE
  Do Nothing      If this notice lists your purchases of O’Reilly 303 Tractor
                  Hydraulic Fluid and you do nothing, you will be bound by the
                  Proposed Settlement (if approved), you will have released your
                  claims, and you will receive a monetary reward based on the listed
                  purchases. If this notice does not list your purchases of O’Reilly
                  303 Tractor Hydraulic Fluid and you do nothing, you will be
                  bound by the Proposed Settlement (if approved), you will have
                  released your claims, but you will not receive a monetary award.
                  If this notice does not list your purchases of O’Reilly 303 Tractor
  File a Claim    Hydraulic Fluid, you must timely submit a valid Claim Form to          By _____________
      Form        the Settlement Administrator in order to recover a monetary award
                  under the Proposed Settlement. To submit a claim or obtain a
                  Claim Form, go to SETTLEMENT WEBSITE or call
                  SETTLEMENT PHONE NUMBER.
    File a        If you believe your purchases of O’Reilly 303 Tractor Hydraulic        By _____________
 Request-for-     Fluid listed below are not accurate, you may submit a Request for
  Correction      Correction Form to the Settlement Administrator. To submit a
    Form          request for correction or obtain a Request for Correction Form, go
                  to SETTLEMENT WEBSITE or call SETTLEMENT
                  PHONE NUMBER.
    Exclude       You may request to be excluded from the Settlement Class by            By _____________
    Yourself      timely submitting a request in writing to the Settlement
                  Administrator. If you do this, you will not receive any of the
                  benefits provided by the Proposed Settlement and you may not
                  object to the Proposed Settlement. You will, however, keep your
                  right to sue regarding the claims asserted in the class action.
     Object       You may object to the Proposed Settlement by submitting a valid        By _____________
                  and timely objection to the Court and counsel for the parties. If
                  you object, you must still timely submit a valid claim by the date
                  specified above in order to receive a cash payment (unless this
                  notice lists your purchases of O’Reilly 303 Tractor Hydraulic
                  Fluid). You may object to the Settlement only if you do not
                  exclude yourself.


              O’REILLY 303 THF PURCHASE DATA DURING THE CLASS PERIOD

Based on Defendants’ records, your purchases of O’Reilly 303 Tractor Hydraulic Fluid in the United States,
excluding Missouri, during the Date Range(s) for the State(s) of Purchase on the chart enclosed herewith is
as follows:

INSERT HERE – EITHER [A] THE O’REILLY 303 THF PURCHASE INFORMATION FOR
RECIPIENT CLASS MEMBER DURING CLASS PERIOD, ALONG WITH THE FOLLOWING
STATEMENT: “If you believe this information does not accurately state your purchases of O’Reilly 303
Tractor Hydraulic Fluid, you may timely submit a Request for Correction Form available at
SETTLEMENT WEBSITE.” OR [B] THE FOLLOWING STATEMENT: “Your purchase history of
O’Reilly 303 Tractor Hydraulic Fluid is not reflected in Defendants’ records. You must timely submit a
Claim Form available at SETTLEMENT WEBSITE in order to receive a monetary award as part of
the Proposed Settlement.


                                                   -2-

       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 86 of 108
                                Date Ranges by States of Purchase
State of Purchase       Date Range                   State of Purchase       Date Range
      AK            9/26/13 – 01/20/2020                    NC           9/26/15 - 01/20/2020

      AL            6/28/13 - 01/20/2020                   ND            9/26/13 - 01/20/2020

      AR            9/26/15 - 01/20/2020                   NE            9/26/15 - 01/20/2020

      AZ            9/26/15 - 01/20/2020                   NH            9/26/15 - 01/20/2020

      CA            9/26/15 - 01/20/2020                   NM            9/26/15 - 01/20/2020

      CO            9/26/16 - 01/20/2020                   NV            9/26/15 - 01/20/2020

       CT           9/26/13 - 01/20/2020                   NY            9/26/13 - 01/20/2020

       FL           9/26/15 - 01/20/2020                   OH            9/26/13 - 01/20/2020

      GA            9/26/15 - 01/20/2020                   OK            9/26/14 - 01/20/2020

       HI           9/26/13 - 01/20/2020                   OR            9/26/13 - 01/20/2020

       IA           6/06/14 - 01/20/2020                    PA           9/26/13 - 01/20/2020

       ID           9/26/15 - 01/20/2020                    RI           9/26/09 - 01/20/2020

       IL           9/26/14 - 01/20/2020                    SC           9/26/13 - 01/20/2020

       IN           9/26/13 - 01/20/2020                    SD           9/26/13 - 01/20/2020

       KS           4/18/15 - 01/20/2020                   TN            9/26/13 - 01/20/2020

      KY            9/26/14 - 01/20/2020                   TX            9/05/15 - 01/20/2020

      LA            9/26/15 - 01/20/2020                   UT            9/26/15 - 01/20/2020

      MA            9/26/13 - 01/20/2020                   VA            9/26/14 - 01/20/2020

      ME            9/26/13 - 01/20/2020                   VT            9/26/13 - 01/20/2020

       MI           9/26/13 - 01/20/2020                   WA            9/26/13 - 01/20/2020

      MN            9/26/13 - 01/20/2020                    WI           9/26/13 - 01/20/2020

      MS            9/26/13 - 01/20/2020                   WV            9/26/15 - 01/20/2020

      MT            9/26/15 - 01/20/2020                   WY            9/26/11 - 01/20/2020




                                              -3-

         Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 87 of 108
                                               EXHIBIT D


                                     SUMMARY CLASS NOTICE

   If you purchased O’Reilly 303 Tractor Hydraulic Fluid in any state in the United States other
 than Missouri during the Class Period, you may benefit from a Proposed Class Action Settlement.
  READ THIS NOTICE CAREFULLY. YOUR LEGAL RIGHTS ARE AFFECTED WHETHER
                                    YOU ACT OR DO NOT ACT.
          A Federal Court authorized this Notice. This is not a solicitation from a lawyer.
A settlement has been proposed in a class-action lawsuit against Omni Specialty Packaging, LLC,
O’Reilly Automotive Stores, Inc. d/b/a O’Reilly Auto Parts, and Ozark Automotive Distributors, Inc.
(“Defendants”) regarding O’Reilly 303 Tractor Hydraulic Fluid that may affect your rights. This notice
summarizes a proposed settlement. For additional information, including the Long Form Notice and the
Settlement Agreement with the precise terms of the settlement, please see SETTLEMENT WEBSITE
or call SETTLEMENT PHONE NUMBER. You may also access the Court docket in this case through
the Court’s Public Access to Court Electronic Records (PACER) system at
https://www.mow.uscourts.gov/, or by visiting the Office of the Clerk of Court, United States District
Court for the Western District of Missouri, 400 E. 9th Street, Kansas City, Missouri, 64106, between 9:00
a.m. and 4:30 p.m., Monday through Friday, excluding Court holidays. The case is called Allicks, et al.
v. Omni Specialty Packaging, LLC, et al., Case No. 4:19-cv-01038 (W.D. Mo.) Please do not telephone
the Court or the Court Clerk’s Office to inquire about this settlement or the claim process.

In the class-action lawsuit, Plaintiffs allege that O’Reilly 303 Tractor Hydraulic Fluid did not meet the
equipment manufacturer’s specification allegedly listed on the product’s label, and that use of O’Reilly
303 Tractor Hydraulic Fluid in equipment causes damage to various parts of the equipment. Defendants
vigorously deny all of these allegations and claims of wrongdoing, and further state that the labels for
O’Reilly 303 Tractor Hydraulic Fluid were truthful, appropriate, and adequate in all respects. The Court
did not rule in favor of either party. Instead, the parties agreed to a proposed settlement in order to avoid
the expense and risks of further litigation.

You are a Settlement Class Member if you purchased O’Reilly 303 Tractor Hydraulic Fluid in the United
States, other than in Missouri, during the Class Period, as explained in the Long Form Notice available at
SETTLEMENT WEBSITE or by calling SETTLEMENT PHONE NUMBER. The settlement
establishes a fund in the amount of $8,501,361.10 that will be used to make cash payments to class
members based on amounts class members paid for O’Reilly 303 Tractor Hydraulic Fluid. The award for
each class member is estimated to be between 30 and 41 percent of the purchase price the class member
paid for O’Reilly 303 Tractor Hydraulic Fluid during the Class Period, as explained more fully in the
Long Form Notice and Settlement Agreement. If you are a Class Member, you may need to submit a
claim form to receive your award. Please see SETTLEMENT WEBSITE for a copy of the claim form
or call SETTLEMENT PHONE NUMBER to request a claim form be mailed to you. Class Counsel
also will ask that the Court award up to $2,105,340.28 in attorneys’ fees, $25,000.00 in expenses, and an
incentive payment of $5,000 to each of the class representatives. The amounts awarded for attorneys’
fees, expenses, and incentive awards are to be paid separately by Defendants and will not reduce the
settlement fund or amounts paid to class members. The Court will decide whether to approve the
Settlement at the Final Fairness Hearing on ______________ ______ at ____ p.m. This date may be
moved, canceled, or otherwise modified; see SETTLEMENT WEBSITE for more information.

BY ORDER OF THE U.S. DISTRICT COURT


   2361831.1
           Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 88 of 108
                                            EXHIBIT E
                                     LONG FORM CLASS NOTICE

If you purchased O’Reilly 303 Tractor Hydraulic Fluid in the United States, other than in Missouri,
         during the Class Period, you may benefit from a proposed class-action settlement.
 ____________________________________________________________________________________
  READ THIS NOTICE CAREFULLY. YOUR LEGAL RIGHTS ARE AFFECTED WHETHER
                                   YOU ACT OR DO NOT ACT.

PLEASE CHECK THE SETTLEMENT WEBSITE AT SETTLEMENT WEBSITE REGULARLY
                   FOR UPDATES AND FURTHER DETAILS

             A federal court authorized this notice. This is not a solicitation from a lawyer.

• A class-action settlement was reached in Allicks, et al. v. Omni Specialty Packaging, LLC, et al., Case
No. 4:19-cv-01038 (W.D. Mo.). For the precise terms and conditions of the settlement, please: (i) visit the
settlement website at SETTLEMENT WEBSITE, where you may access the Settlement Agreement and
Release; (ii) contact class counsel, as explained in more detail below; or (iii) access the Court docket in this
case through the Court’s Public Access to Court Electronic Records (PACER) system at
https://www.mow.uscourts.gov/, or by visiting the office of the Clerk of the Court for the United States
District Court for the Western District of Missouri, 400 E. 9th Street, Kansas City, Missouri, 64106, between
9:00 a.m. and 4:30 p.m., Monday through Friday, excluding Court holidays. Please do not telephone the
Court or the Court Clerk’s Office to inquire about this Proposed Settlement or the claim process.

•   This notice summarizes the lawsuit and class-action settlement (sometimes referred to in this notice as
    the “Proposed Settlement”).

•   In the class-action lawsuit, Plaintiffs allege that O’Reilly 303 Tractor Hydraulic Fluid did not meet the
    equipment manufacturer’s specification allegedly listed on the product’s label, and that use of O’Reilly
    303 Tractor Hydraulic Fluid in equipment causes damage to various parts of the equipment. Defendants
    vigorously deny all of these allegations and claims of wrongdoing, and further state that the labels for
    O’Reilly 303 Tractor Hydraulic Fluid were truthful, appropriate, and adequate in all respects.
•   You are a Settlement Class Member if you purchased O’Reilly 303 Tractor Hydraulic Fluid in the
    United States, other than in Missouri, during the Date Range(s) for the State(s) of Purchase listed in the
    chart enclosed herewith. See the responses to Question Nos. 5, 6, and 7, below for further information.
    However, you are not a member of the settlement class if: (a) the only O’Reilly 303 Tractor Hydraulic
    Fluid your purchased was for resale; (b) you are an employee, director, officer or agent of Defendants
    or their subsidiaries or affiliated companies; (c) you are a judge of the Court in which the lawsuit is
    pending (or could be appealed to), or part of their immediate family and staff. See the responses to
    Question Nos. 5 and 6 below for further information.

•   If you are a Settlement Class Member, the Proposed Settlement may provide you with a cash award
    based on amounts you paid for O’Reilly 303 Tractor Hydraulic Fluid. The award for each class member
    is estimated to be between 30 and 41 percent of the purchase price the class member paid for O’Reilly
    303 Tractor Hydraulic Fluid.


           YOUR RIGHTS AND CHOICES IF YOU ARE A MEMBER OF THE CLASS:




                                     - 1 6-1
        Case 4:19-cv-01038-DGK Document  -   Filed 04/06/20 Page 89 of 108
         ACTION                                                                            DUE DATE
       FILE A CLAIM        If you did not receive a notice in the mail listing your     By _____________
          FORM             purchases of O’Reilly 303 Tractor Hydraulic Fluid
                           outside Missouri, you must timely submit a valid Claim
                           Form to the Settlement Administrator in order to
                           recover a monetary award under the Proposed
                           Settlement.
    FILE A REQUEST FOR     If did receive a notice in the mail listing your purchases   By _____________
    CORRECTION FORM        of O’Reilly 303 Tractor Hydraulic Fluid outside
                           Missouri and you believe that information is not
                           accurate, you may submit a Request for Correction
                           Form to the Settlement Administrator.
        EXCLUDE            You may request to be excluded from the Settlement           By _____________
        YOURSELF           Class by timely submitting a request in writing to the
                           Settlement Administrator. If you do this, you will not
                           receive any of the benefits provided by the Proposed
                           Settlement and you may not object to the Proposed
                           Settlement. You will, however, keep your right to sue
                           regarding the claims asserted in the class action.
         OBJECT            You may object to the Proposed Settlement by                 By _____________
                           submitting a valid and timely objection to the Court and
                           counsel for the parties. If you object, you must still
                           timely submit a valid claim form by the date specified
                           above in order to receive a cash payment (unless you
                           received notice in the mail listing your purchases of
                           O’Reilly 303 Tractor Hydraulic Fluid outside Missouri).
                           You may object to the Settlement only if you do not
                           exclude yourself from the Settlement.
       DO NOTHING          If you received a Mailed Notice listing your purchases
                           of O’Reilly 303 Tractor Hydraulic Fluid outside
                           Missouri and you do nothing, you will be bound by the
                           Proposed Settlement (if approved), you will have
                           released your claims, and you will receive a monetary
                           reward based on those purchases.
                           If you did not receive mailed notice listing your
                           purchases of O’Reilly 303 Tractor Hydraulic Fluid
                           outside Missouri and you do nothing, you will be bound
                           by the Proposed Settlement (if approved), you will have
                           released your claims, but you will not receive a
                           monetary award.
                           If you did not received mailed notice listing your
                           purchases of O’Reilly 303 Tractor Hydraulic Fluid
                           outside Missouri, you must timely submit a valid Claim
                           Form to receive a monetary award.
•    These rights and choices – and the deadlines to exercise them – are further explained in this notice.




                                     - 2 6-1
        Case 4:19-cv-01038-DGK Document  -   Filed 04/06/20 Page 90 of 108
•   These deadlines may be moved, cancelled or otherwise modified by the Court, so please check the
    settlement website at SETTLEMENT WEBSITE regularly for updates and further details.
•   The Court still must decide whether to approve the Proposed Settlement. Benefits will be provided
    only if the Court approves the Proposed Settlement and after any appeals are resolved.




                                    - 3 6-1
       Case 4:19-cv-01038-DGK Document  -   Filed 04/06/20 Page 91 of 108
                                                   WHAT THIS NOTICE CONTAINS


BASIC INFORMATION ............................................................................................................................. 6

           1.         Why did I get this notice? .................................................................................................. 6

           2.         What is the lawsuit about? ................................................................................................. 6

           3.         Why is this a class action? ................................................................................................. 6

           4.         Why is there a proposed settlement? ................................................................................. 7

WHO IS IN THE PROPOSED SETTLEMENT CLASS ............................................................................ 7

           5.         How do I know if I’m part of the proposed Settlement Class? .......................................... 7

           6.         Are there exceptions to being included in the Settlement Class? ...................................... 7

           7.         What is the Class Period? .................................................................................................. 7

THE PROPOSED SETTLEMENT BENEFITS – WHAT YOU MAY GET ............................................. 9

           8.         What does the Proposed Settlement provide? .................................................................... 9

           9.         How do I submit a claim for benefits? ............................................................................... 9

           10.        When will I get my Proposed Settlement benefits? ........................................................... 9

           11.        What am I giving up to stay in the Settlement Class? ....................................................... 9

           12.        Can I get out of the Proposed Settlement? ....................................................................... 10

           13.        How do I exclude myself from the Settlement Class? ..................................................... 10

           14.        If I don’t exclude myself from the Settlement Class, can I still sue Defendants for
                      the same things later? ....................................................................................................... 11

           15.        If I exclude myself from the Settlement Class, can I get any benefits from the
                      Proposed Settlement? ....................................................................................................... 11

YOUR RIGHTS AND CHOICES - OBJECTING TO THE PROPOSED SETTLEMENT ..................... 11

           16.        How do I tell the Court I don’t like the Proposed Settlement? ........................................ 11

           17.        What’s the difference between objecting to the Proposed Settlement and
                      excluding myself from the Settlement Class? .................................................................. 12

YOUR RIGHTS AND CHOICES - APPEARING IN THE LAWSUIT .................................................. 12

           18.        Can I appear or speak in this lawsuit and Proposed Settlement? ..................................... 12


                                       -4-
          Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 92 of 108
IF YOU DO NOTHING ............................................................................................................................ 12

           19.        What happens if I do nothing at all? ................................................................................ 12

THE LAWYERS REPRESENTING YOU ............................................................................................... 12

           20.        Do I have a lawyer in this case?....................................................................................... 12

           21.        How much will lawyers for the Settlement Class be paid and how will they be
                      paid? ................................................................................................................................. 13

THE COURT’S FAIRNESS HEARING ................................................................................................... 14

           22.        When and where will the Court decide whether to approve the Proposed
                      Settlement?....................................................................................................................... 14

           23.        Do I have to come to the Final Fairness Hearing? ........................................................... 14

           24.        Can I speak at the hearing? .............................................................................................. 14

GETTING MORE INFORMATION ......................................................................................................... 14

           25.        Are more details about the lawsuit and the Proposed Settlement available? If so,
                      where can I access any additional information? .............................................................. 14




                                       -5-
          Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 93 of 108
                                     BASIC INFORMATION

1. Why did I get this notice?

A Court ordered and approved this notice because you have the right to know about a settlement that may
affect you. You have legal rights and choices to make before the Court decides whether to approve the
Proposed Settlement.

This notice explains:
• What the lawsuit is about
• Who is included in the Proposed Settlement
• How the Proposed Settlement may benefit you
• What your legal rights are
• How to get benefits of the Proposed Settlement


2. What is the lawsuit about?

This case is pending in the United States District Court for the Western District of Missouri. The full
name of the action is Allicks, et al., v. Omni Specialty Packaging, LLC, et al., Case No. 4:19-cv-01038.

The Plaintiffs in this lawsuit allege that Omni Specialty Packaging, LLC, O’Reilly Automotive Stores,
Inc. d/b/a O’Reilly Auto Parts, and Ozark Automotive Distributors, Inc., (“Defendants”) violated
consumer protection laws, breached certain warranties, made certain allegedly fraudulent and negligent
misrepresentations, were allegedly negligent, and were allegedly unjustly enriched in connection with the
sale of O’Reilly 303 Tractor Hydraulic Fluid.

Plaintiffs allege that O’Reilly 303 Tractor Hydraulic Fluid did not meet the equipment manufacturer’s
specification allegedly listed on the product’s label, and that use of O’Reilly 303 Tractor Hydraulic Fluid
in equipment causes damage to various parts of the equipment, including damage to the spiral gear in the
drive, excess wear, seal leakage, high pump leakage, and damage from deposits, sludging and thickening.

Defendants vigorously deny all of these allegations and claims of wrongdoing, and further state that the
labels for O’Reilly 303 Tractor Hydraulic Fluid were truthful, appropriate, and adequate in all respects.

The Court has not ruled on Plaintiffs’ claims. Plaintiffs and Defendants have agreed to the Proposed
Settlement to avoid the risk and expense of further litigation. Plaintiffs believe that their claims have
merit, but that the Proposed Settlement is fair, reasonable, and in the best interests of the members of the
Settlement Class given the risk and expense of further litigation.

3.      Why is this a class action?

In a class action, one or more people, called class representatives, sue on behalf of other people who have
similar claims. All these people together are a “class” or “class members.” One court decides all the
issues in such a class-action lawsuit for all class members, except for those who exclude themselves from
the class. In a class action, the court has a responsibility to assure that prosecution and resolution of the
class claims by the class representatives and class counsel is fair. In this lawsuit, the class representatives
are asking the Court to decide the issues for all persons and entities who purchased O’Reilly 303 Tractor
Hydraulic Fluid in any state in the United States, other than in Missouri, during the Class Period.



                                     -6-
        Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 94 of 108
4.      Why is there a proposed settlement?

The Court did not rule in favor of either party. Instead, the parties agreed to a settlement in order to avoid
the expense and risks of continuing the lawsuit. The class representatives and their attorneys think the
Proposed Settlement is best for all members of the Settlement Class.
                    WHO IS IN THE PROPOSED SETTLEMENT CLASS

5.      How do I know if I’m part of the proposed Settlement Class?

As part of the Proposed Settlement, the parties have agreed to the certification of a Settlement Class for
purposes of settlement only. The Settlement Class means all persons and other entities who purchased
O’Reilly 303 Tractor Hydraulic Fluid in the United States, except in Missouri, during the Class Period.

If this describes you, and you are not excluded from the Settlement Class pursuant to the exceptions
described below, you are automatically a member of the Settlement Class unless you exclude
yourself by following the steps for exclusion described below.

Persons who are members of the Settlement Class and do not exclude themselves will be bound by the
Proposed Settlement, if approved by the Court, whether or not they submit a Claim Form, and will be
prevented from bringing other claims covered by the Proposed Settlement. Those who exclude
themselves from the Settlement Class will not be bound by the Proposed Settlement and will not receive
any payments from the Proposed Settlement.

In order to receive a monetary award, you must submit a valid Claim Form UNLESS you received
a mailed notice listing your purchases of O’Reilly 303 Tractor Hydraulic Fluid outside Missouri
during the Class Period, in which case you are not required to take action in order to receive
compensation. If your purchase information in the mailed notice was accurate, you do not have to do
anything more and you will receive a monetary award based on that purchase information if the Court
finally approves the Proposed Settlement.

6.      Are there exceptions to being included in the Settlement Class?

Yes. The Settlement Class excludes those who purchased O’Reilly 303 Tractor Hydraulic Fluid for resale.
Also excluded from the Settlement Class are all persons who are employees, directors, officers and agents
of Defendants and any of their subsidiaries and affiliated companies, as well as the judges, clerks, and
staff members of the United States District Court for the Western District of Missouri, the Eighth Circuit
Court of Appeals, the United States Supreme Court, and their immediate family members.

7.      What is the Class Period?

The Class Period is the Date Range listed in the chart below for the state in which a purchase of O’Reilly
303 THF was made. In order to be a member of the settlement class, you must have purchased one or
more units of O’Reilly 303 THF within the Date Range(s) for one or more State(s) of Purchase.




                                    -7-
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 95 of 108
                                Date Ranges by States of Purchase
State of Purchase       Date Range                   State of Purchase       Date Range
      AK            9/26/13 – 01/20/2020                    NC           9/26/15 - 01/20/2020

      AL            6/28/13 - 01/20/2020                   ND            9/26/13 - 01/20/2020

      AR            9/26/15 - 01/20/2020                   NE            9/26/15 - 01/20/2020

      AZ            9/26/15 - 01/20/2020                   NH            9/26/15 - 01/20/2020

      CA            9/26/15 - 01/20/2020                   NM            9/26/15 - 01/20/2020

      CO            9/26/16 - 01/20/2020                   NV            9/26/15 - 01/20/2020

       CT           9/26/13 - 01/20/2020                   NY            9/26/13 - 01/20/2020

       FL           9/26/15 - 01/20/2020                   OH            9/26/13 - 01/20/2020

      GA            9/26/15 - 01/20/2020                   OK            9/26/14 - 01/20/2020

       HI           9/26/13 - 01/20/2020                   OR            9/26/13 - 01/20/2020

       IA           6/06/14 - 01/20/2020                    PA           9/26/13 - 01/20/2020

       ID           9/26/15 - 01/20/2020                    RI           9/26/09 - 01/20/2020

       IL           9/26/14 - 01/20/2020                    SC           9/26/13 - 01/20/2020

       IN           9/26/13 - 01/20/2020                    SD           9/26/13 - 01/20/2020

       KS           4/18/15 - 01/20/2020                   TN            9/26/13 - 01/20/2020

      KY            9/26/14 - 01/20/2020                   TX            9/05/15 - 01/20/2020

      LA            9/26/15 - 01/20/2020                   UT            9/26/15 - 01/20/2020

      MA            9/26/13 - 01/20/2020                   VA            9/26/14 - 01/20/2020

      ME            9/26/13 - 01/20/2020                   VT            9/26/13 - 01/20/2020

       MI           9/26/13 - 01/20/2020                   WA            9/26/13 - 01/20/2020

      MN            9/26/13 - 01/20/2020                    WI           9/26/13 - 01/20/2020

      MS            9/26/13 - 01/20/2020                   WV            9/26/15 - 01/20/2020

      MT            9/26/15 - 01/20/2020                   WY            9/26/11 - 01/20/2020




                                      -8-
         Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 96 of 108
         THE PROPOSED SETTLEMENT BENEFITS – WHAT YOU MAY GET

8.      What does the Proposed Settlement provide?

The Proposed Settlement provides significant benefits to members of the Settlement Class. It was
negotiated between Plaintiffs and Defendants, through their attorneys, and has been preliminarily
approved by the Court. If you are a settlement class member, the Proposed Settlement may provide you
with a cash award based on amounts you paid for O’Reilly 303 Tractor Hydraulic Fluid. The award for
each class member is estimated to be between 30 and 41 percent of the purchase price the class member
paid for O’Reilly 303 Tractor Hydraulic Fluid.

The Settlement Administrator shall determine the amount to which each eligible member of the
Settlement Class is entitled under the Proposed Settlement based upon the information provided by
Defendants and, if submitted, each Settlement Class Member’s Claim Form or Request for Correction
Form.

In addition to monetary relief, Defendants agree not to sell any tractor hydraulic fluid that is labeled by
Defendants, or otherwise held out to customers and the public by Defendants, as “303” or as meeting
specifications of only John Deere 303.

9.      How do I submit a claim for benefits?

Unless you received a mailed notice listing your purchases of O’Reilly 303 Tractor Hydraulic Fluid outside
Missouri during the Class Period, you must complete and submit a Claim Form if you wish to receive a
monetary award. To submit the Claim Form, you must do one of the following: (i) complete an electronic
claim form and submit it to the Settlement Administrator via the settlement website at SETTLEMENT
WEBSITE on or before BAR DATE; or (ii) complete a paper Claim Form and send it to the Settlement
Administrator via fax to SETTLEMENT FAX NUMBER, via United States mail, postage prepaid to
SETTLEMENT MAILING ADDRESS, or via e-mail to SETTLEMENT E-MAIL ADDRESS by
BAR DATE.

10.     When will I get my Proposed Settlement benefits?

Settlement benefits will be available only if the Proposed Settlement is finally approved by the Court.
The Court will hold a Final Fairness Hearing on DATE OF FINAL FAIRNESS HEARING, to decide
whether to approve the Proposed Settlement. If the Court approves the Proposed Settlement and appeals
or post-judgment motions are filed, the Proposed Settlement does not become final until all such appeals
and post-judgment motions are resolved. It is always uncertain how long such motions and appeals, if
any, might take – they can take many months or longer. You should check the settlement website at
SETTLEMENT WEBSITE for updates on the status of the Proposed Settlement and applicable
deadlines. Please be patient.

      YOUR RIGHTS AND CHOICES - EXCLUDING YOURSELF FROM THE PROPOSED
                                 SETTLEMENT

11.     What am I giving up to stay in the Settlement Class?

If you have purchased O’Reilly 303 Tractor Hydraulic Fluid in the United States other than Missouri
during the class period, are not excluded from the Settlement Class by one of the exceptions noted above,



                                    -9-
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 97 of 108
and if you do not timely exclude yourself from the Settlement Class as outlined below, you are
automatically a Settlement Class Member.

If you stay in the Settlement Class, you cannot sue or be part of any other lawsuit against Defendants
about the claims in this lawsuit. In addition, if you stay in the Settlement Class, all of the Court’s orders
pertaining to the Settlement Class will apply to you.

By staying in the Settlement Class, you become a Settlement Class Member and you are agreeing to fully,
finally and forever release, relinquish, and discharge any current or future claims you might have against
Defendants that arise out of relate to your purchase and use of O’Reilly 303 Tractor Hydraulic Fluid in
the United States other than Missouri during the Class Period. The release contained in the proposed
Settlement Agreement is set forth below:

         Plaintiffs, individually, on behalf of the members of the Settlement Class, and on behalf of
         Plaintiffs’ respective partners, agents, representatives, heirs, executors, personal
         representatives, successors, and assigns (the “Releasing Parties”), hereby release and
         forever discharge Defendants, together with their respective past, present, and future
         officers, employees, agents, representatives, distributors, downstream retail customers
         and/or resellers, attorneys, accountants, insurers, predecessors, successors, assigns, legal
         representatives, parent companies, subsidiaries and affiliates, including, but not limited to,
         O’Reilly Automotive, Inc. (the “Released Parties”) from any and all claims, causes of
         action, suits, obligations, debts, demands, agreements, promises, liabilities, damages,
         losses, controversies, costs, expenses, and attorneys’ fees of any nature whatsoever,
         whether asserted or not asserted, arising out of or relating to the purchase and/or use of
         O’Reilly 303 Tractor Hydraulic Fluid in any state in the United States other than Missouri
         (the “Released Claims”). As of the Effective Date, the Releasing Parties shall be deemed
         to have, and by operation of the Final Order and Judgment shall have, fully, finally and
         forever released, relinquished, and discharged all Released Claims against the Released
         Parties pursuant to the terms of this Settlement Agreement.

12.      Can I get out of the Proposed Settlement?

Yes. You can get out of the Proposed Settlement by excluding yourself from the Settlement Class.
Excluding yourself from the Settlement Class is sometimes referred to as “opting out.” If you exclude
yourself from the Settlement Class, you will not and cannot receive any benefits under the Proposed
Settlement and you cannot object to the Proposed Settlement. However, you keep the right to file your
own lawsuit, or join another lawsuit, against Defendants about the claims in this lawsuit.

13.      How do I exclude myself from the Settlement Class?

To exclude yourself from the Settlement Class, you must do one of the following: (i) complete an
electronic request and submit it to the Settlement Administrator via the settlement website at
SETTLEMENT WEBSITE on or before BAR DATE; or (ii) complete a written request to be excluded
and send it to the Settlement Administrator via fax to SETTLEMENT FAX NUMBER, via United
States mail, postage prepaid to SETTLEMENT MAILING ADDRESS, or via e-mail to
SETTLEMENT E-MAIL ADDRESS by BAR DATE. Any request for exclusion sent by United States
mail must be postmarked on or before BAR DATE.

The request must include at least the following information:
•     Your name, current address, and telephone number;


                                     - 10 -
         Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 98 of 108
•     A statement that you want to be excluded from the case Allicks, et al., v. Omni Specialty Packaging,
      LLC, et al., Case No. 4:19-cv-01038 (W.D. Mo.), that you do not wish to be a Settlement Class Member,
      and that you want to be excluded from any judgment entered in this case;
•     Your signature (or your lawyer’s signature)

14.       If I don’t exclude myself from the Settlement Class, can I still sue Defendants for the same
          things later?

No. Unless you exclude yourself from the Settlement Class, you give up the right to sue the Released
Parties, including Defendants, for any claims arising out of or relating to your purchase of O’Reilly 303
Tractor Hydraulic Fluid in the United States other than Missouri during the Class Period, as described
more fully in response to Question No. 11 above. If you want to keep the right to sue Defendants in a
new lawsuit relating to this subject matter, you must timely exclude yourself from the Settlement Class.
Remember, any exclusion request must be submitted to the Settlement Administrator on or before BAR
DATE.

15.       If I exclude myself from the Settlement Class, can I get any benefits from the Proposed
          Settlement?

No. If you exclude yourself from the Settlement Class, you will not and cannot receive any benefits
under the Proposed Settlement.


    YOUR RIGHTS AND CHOICES - OBJECTING TO THE PROPOSED SETTLEMENT

16.       How do I tell the Court I don’t like the Proposed Settlement?

If you are a member of the Settlement Class and don’t exclude yourself, you can object to the Proposed
Settlement or any part of it by filing and serving a written objection as detailed herein. You can ask the
Court to deny approval of the Settlement by filing an objection. You cannot ask the Court to order a larger
settlement; the Court can only approve or deny the proposed Settlement. If the Court denies approval, no
settlement payments will be made and the parties to the lawsuit will return to their positions before
settlement. If that is what you want to happen, you must object.

To object, you must file your written objection with the Court no later than BAR DATE. You must also
send your objection to Class Counsel and Counsel for Defendants, postmarked no later than BAR DATE.

                    Court                            Class Counsel            Counsel for Defendants
    United States District Court for the   Thomas V. Bender                  Thomas P. Berra, Jr.
    Western District of Missouri, 400 E.   Horn Aylward & Bandy, LLC         Lewis Rice LLC
    9th Street, Kansas City, Missouri,     2600 Grand Boulevard,             600 Washington Ave., Ste.
    64106                                  Ste. 1100                         2500
    Case No. 4:19-cv-01038                 Kansas City, MO 64108             St. Louis, MO 63101
                                           816-421-0899 (fax)                Fax. (314) 612-1352


Your objection must provide the O’Reilly 303 Tractor Hydraulic Fluid purchase information required on
the Claim Form or set forth in the Mailed Notice, be signed by you or your attorney, and must include your
full name, current address, telephone number, the reasons for your objection, whether you intend to appear



                                      - 11 -
          Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 99 of 108
at the fairness hearing on your own behalf or through counsel, and a list of all cases in which you or your
counsel have objected to a class-action settlement in the last five years. If you have documents that you
intend to use in support of your objection, you must attach them to your letter. If you intend to call witnesses
at the fairness hearing, you must identify them.

If you wish to appear and speak at the Final Fairness Hearing, you must file a Notice of Appearance with
the Court and mail it to Class Counsel and Defendants’ Counsel no later than ten (10) business days before
the hearing.

17.     What’s the difference between objecting to the Proposed Settlement and excluding myself
        from the Settlement Class?

Objecting to the proposed Settlement is the way to tell the Court what you don’t like about the Proposed
Settlement as a member of the Settlement Class. You can object only if you remain in (i.e., do not
exclude yourself from) the Settlement Class.

Excluding yourself from the Settlement Class is the way to tell the Court you do not want to participate in
the Settlement and that you want to keep the right to file your own lawsuit. If you exclude yourself from
the Settlement Class, you cannot object because the Proposed Settlement no longer will affect you.
            YOUR RIGHTS AND CHOICES - APPEARING IN THE LAWSUIT

18.     Can I appear or speak in this lawsuit and Proposed Settlement?

Yes, you may appear and speak at the Final Fairness Hearing by filing an objection and Notice of
Appearance in the manner and in the time set forth in response to Question 16 herein. You may also hire
your own individual lawyer to speak for you, but you will have to pay for any such lawyer yourself.
                                      IF YOU DO NOTHING

19.     What happens if I do nothing at all?

If you do nothing you will remain a Settlement Class Member and all of the Court’s orders pertaining to
the Settlement Class will apply to you. You won’t be able to sue, or join a new lawsuit against, any of the
Released Parties that arises out of relates to your purchase of O’Reilly 303 Tractor Hydraulic Fluid in the
United States, other than in Missouri, during the Class Period.

In addition, if you received your purchase history for O’Reilly 303 Tractor Hydraulic Fluid during the
class period in a Mailed Notice and you do nothing, you will receive a monetary award based on that
purchase information.

However, if you did not receive your purchase history for O’Reilly 303 Tractor Hydraulic Fluid during
the Class Period in a Mailed Notice, you will not receive a monetary award as part of the Settlement—to
receive such an award, you must timely submit a valid Claim Form.
                           THE LAWYERS REPRESENTING YOU

20.     Do I have a lawyer in this case?

Yes, the Court has appointed the following attorneys as Class Counsel to represent the Settlement Class:



                                    - 12 -
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 100 of 108
                                HORN, AYLWARD & BANDY, LLC
                                           Tom Bender
                                      tbender@hab-law.com
                                          Dirk Hubbard
                                     dhubbard@hab-law.com
                                 2600 Grand Boulevard Suite 1100
                                   Kansas City, Missouri 64108
                                    Telephone: (816) 421-0700
                                    Facsimile: (816) 421-0899

                           WHITE, GRAHAM, BUCKLEY & CARR, LLC
                                          Gene Graham
                                     ggraham@wagblaw.com
                                          William Carr
                                      wcarr@wagblaw.com
                                          Bryan White
                                      bwhite@wagblaw.com
                                19049 East Valley View Parkway
                                  Independence, Missouri 64055
                                    Telephone: (816) 373-9080
                                    Facsimile: (816) 373-9319

                                       CLAYTON JONES LAW
                                            Clayton Jones
                                    clayton@claytonjoneslaw.com
                                            P.O. Box 257
                                           405 W. 58 Hwy.
                                       Raymore, Missouri 64083
                                      Telephone: (816) 318-4266
                                      Facsimile: (816) 318-44267

                       LIST ALL OTHER CLASS COUNSEL LAW FIRMS

You will not be charged for these lawyers. You are welcome to call these lawyers with any questions
about the lawsuit or settlement, or to otherwise discuss further the Proposed Settlement.

You may also consult your own lawyer at your own expense.

21.     How much will lawyers for the Settlement Class be paid and how will they be paid?

Class Counsel will ask the Court to approve payment of attorneys’ fees of no more than $2,105,340.28
and expenses of no more than $25,000. Class Counsel also will ask the Court to award $5,000 to each of
the sixteen named Plaintiffs. These payments will not come out of the Class Settlement Fund, but instead
are to be paid separately by Defendants. Class Counsel will file their fee application at least ten (10)
business days before the deadline for objecting to the Proposed Settlement. Defendants will pay the
amounts awarded by the Court, up to these maximums.




                                   - 13 -
      Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 101 of 108
                            THE COURT’S FAIRNESS HEARING

22.     When and where will the Court decide whether to approve the Proposed Settlement?

The Court will hold a Final Fairness Hearing at _______on ___________ ___, 2020. This hearing date
may be moved, cancelled, or otherwise modified, so please regularly check the following for further
details: (i) the settlement website at SETTLEMENT WEBSITE; or (ii) the Court docket in this case
through either the Court’s Public Access to Court Electronic Records (PACER) system at
https://www.mow.uscourts.gov/, or by visiting the Office of the Clerk of Court, United States District
Court for the Western District of Missouri, 400 E. 9th Street, Kansas City, Missouri, 64106, between 9:00
a.m. and 4:30 p.m., Monday through Friday, excluding Court holidays.

At the Final Fairness Hearing, the Court will consider all timely and properly raised objections, if any,
and will consider whether the Proposed Settlement is fair, reasonable, and adequate to the Settlement
Class. The judge may listen to people who have timely and properly objected to the Proposed Settlement
and requested to speak at the hearing. The judge may also decide how much to award to Class Counsel
for their fees and expenses. At or after the hearing, the judge will decide whether to approve the
Proposed Settlement. We do not know how long these decisions will take.


23.     Do I have to come to the Final Fairness Hearing?

No, you don’t have to come to the hearing. Class Counsel will answer any questions the Court may have.
But you and/or your lawyer are welcome to come at your own expense. If you timely and properly file
and serve a written objection, you don’t have to come to the hearing for the judge to consider it.


24.     Can I speak at the hearing?

Yes, you may, but only if you timely and properly filed and served a written objection and Notice of
Appearance, as set forth in response to Question No. 16 above. You cannot speak at the hearing if you
exclude yourself from the Settlement Class.
                             GETTING MORE INFORMATION

25.     Are more details about the lawsuit and the Proposed Settlement available? If so, where can
        I access any additional information?

You can get more information, read common questions and answers, and access documents, including the
Settlement Agreement and Release, by visiting the Settlement Website at SETTLEMENT WEBSITE or
by contacting Class Counsel at the contact information listed in response to Question No. 20 above.

The court files for this case are available for your inspection through either the Court’s Public Access to
Court Electronic Records (PACER) system at https://www.mow.uscourts.gov/, or by visiting the Office
of the Clerk of Court, United States District Court for the Western District of Missouri, 400 E. 9th Street,
Kansas City, Missouri, 64106, between 9:00 a.m. and 4:30 p.m., Monday through Friday, excluding Court
holidays.
PLEASE DO NOT CALL OR DIRECT ANY INQUIRIES TO DEFENDANTS.




                                    - 14 -
       Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 102 of 108
                                           EXHIBIT F
                                  CLAIM FORM AND INSTRUCTIONS
The Settlement Administrator must receive this form no later than BAR DATE] in order for it to be
                                          considered.
                         Allicks, et al., v. Omni Specialty Packaging, LLC, et al.
                        Case Number 4:19-cv-01038 (U.S. Dist. Court, W.D. Mo.)
      Please read all of the following instructions carefully before filling out your Claim Form.

    1. Under the terms of the Settlement in this class-action lawsuit, you may be entitled to receive a monetary
       award based on your purchase(s) of O’Reilly 303 Tractor Hydraulic Fluid in the United States,
       excluding Missouri, during the Date Range(s) for the State(s) of Purchase listed on the chart enclosed
       herewith.
    2. If you wish to receive this relief and if you did not receive a notice listing your purchases of O’Reilly
       303 Tractor Hydraulic Fluid in this action, you must timely submit the form below to receive monetary
       compensation. Please type or print legibly in black ink.
    3. If you did receive a notice in this action correctly listing your O’Reilly 303 THF purchases, you do not
       have to complete this form.
    4. Please review the Long Form Class Notice and have it with you when you complete your Claim Form.
       A copy is available on the settlement website at SETTLEMENT WEBSITE or by calling the
       Settlement Administrator at SETTLEMENT PHONE NUMBER.
    5. If you desire an acknowledgment of receipt of your Claim Form, send it by Certified Mail, Return
       Receipt Requested.
    6. To submit the Claim Form, you must do one of the following: (i) complete an electronic claim form
       and submit it via the settlement website at SETTLEMENT WEBSITE on or before BAR DATE; or
       (ii) complete a paper Claim Form and send it via fax to SETTLEMENT FAX NUMBER, via United
       States mail, postage prepaid to SETTLEMENT MAILING ADDRESS, or via e-mail to
       SETTLEMENT E-MAIL ADDRESS by BAR DATE.
    7. Once your Claim Form is received, the Settlement Administrator will review the Claim Form for
       compliance.
    8. Keep a copy of your completed Claim Form for your records. If your claim is rejected, the Settlement
       Administrator will notify you by U.S. Mail or e-mail of the rejection and the reasons for such rejection.

                                             CLAIM INFORMATION

    Claimant Name:                                                   Phone Number:

    Street Address:                                                  Email Address:

    City, State, Zip Code:


    Below, list your purchases of O’Reilly 303 Tractor Hydraulic Fluid in the United States, excluding
    Missouri, during the Date Range(s) for the State(s) of Purchase on the chart enclosed herewith. Do not list




    2361775.1
            Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 103 of 108
any units of O’Reilly 303 Tractor Hydraulic Fluid that you returned to the store after purchase or that you
purchased for resale.

                              O’Reilly 303 Tractor Hydraulic Fluid Purchases
       Date                  Store (Name & Location)            Size1 Qty. Payment Amt.         Payment Method




List the equipment in which you used the O’Reilly 303 Tractor Hydraulic Fluid listed above:

               Type of Equip.                Year               Make                            Model




              Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury the foregoing is true and correct.

Signature:                                                              Date: ____________________

Print Name: _____________________________

If you have any questions about this form or the Settlement, please contact the Settlement Administrator
at: SETTLEMENT MAILING ADDRESS SETTLEMENT PHONE NUMBER SETTLEMENT
WEBSITE

You may also contact Class Counsel at: Thomas V. Bender, Horn Aylward & Bandy, LLC, 2600 Grand
Boulevard, Ste. 1100 Kansas City, MO 64108 (816) 421-0700 (phone) (816) 421-0899 (fax)
tbender@hab-law.com

     Please do not contact Defendants, the Court, or the Court Clerk’s Office about the Settlement.



1
    List: 1 Gal., 5 Gal., or 55 Gal., as appropriate.

                                                           2
          Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 104 of 108
                                     Date Ranges by States of Purchase

State of Purchase       Date Range                    State of Purchase       Date Range
      AK            9/26/13 – 01/20/2020                     NC           9/26/15 - 01/20/2020

      AL            6/28/13 - 01/20/2020                    ND            9/26/13 - 01/20/2020

      AR            9/26/15 - 01/20/2020                    NE            9/26/15 - 01/20/2020

      AZ            9/26/15 - 01/20/2020                    NH            9/26/15 - 01/20/2020

      CA            9/26/15 - 01/20/2020                    NM            9/26/15 - 01/20/2020

      CO            9/26/16 - 01/20/2020                    NV            9/26/15 - 01/20/2020

       CT           9/26/13 - 01/20/2020                    NY            9/26/13 - 01/20/2020

       FL           9/26/15 - 01/20/2020                    OH            9/26/13 - 01/20/2020

      GA            9/26/15 - 01/20/2020                    OK            9/26/14 - 01/20/2020

       HI           9/26/13 - 01/20/2020                    OR            9/26/13 - 01/20/2020

       IA           6/06/14 - 01/20/2020                     PA           9/26/13 - 01/20/2020

       ID           9/26/15 - 01/20/2020                     RI           9/26/09 - 01/20/2020

       IL           9/26/14 - 01/20/2020                     SC           9/26/13 - 01/20/2020

       IN           9/26/13 - 01/20/2020                     SD           9/26/13 - 01/20/2020

       KS           4/18/15 - 01/20/2020                    TN            9/26/13 - 01/20/2020

      KY            9/26/14 - 01/20/2020                    TX            9/05/15 - 01/20/2020

      LA            9/26/15 - 01/20/2020                    UT            9/26/15 - 01/20/2020

      MA            9/26/13 - 01/20/2020                    VA            9/26/14 - 01/20/2020

      ME            9/26/13 - 01/20/2020                    VT            9/26/13 - 01/20/2020

       MI           9/26/13 - 01/20/2020                    WA            9/26/13 - 01/20/2020

      MN            9/26/13 - 01/20/2020                     WI           9/26/13 - 01/20/2020

      MS            9/26/13 - 01/20/2020                    WV            9/26/15 - 01/20/2020

      MT            9/26/15 - 01/20/2020                    WY            9/26/11 - 01/20/2020




2361771.2
        Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 105 of 108
                                         EXHIBIT G
                REQUEST FOR CORRECTION FORM AND INSTRUCTIONS
The Settlement Administrator must receive this form no later than BAR DATE in order for it to be
                                          considered.
                         Allicks, et al., v. Omni Specialty Packaging, LLC, et al.
                        Case Number 4:19-cv-01038 (U.S. Dist. Court, W.D. Mo.)

               Please read all of the following instructions carefully before filling out this form.

   1. If you received a notice correctly listing your purchases of O’Reilly 303 Tractor Hydraulic Fluid in the
      United States, excluding Missouri, during the Date Range(s) for the State(s) of Purchase listed in the
      chart enclosed herewith, you do not have to complete this form.
   2. Complete this form only if: (i) you received a notice listing your purchases of O’Reilly 303 Tractor
      Hydraulic Fluid in the United States, excluding Missouri, during the Date Range(s) for the State(s) of
      Purchase listed in the chart enclosed herewith; and (ii) you believe that the purchase history is not
      accurate.
   3. In addition to completing this form, provide any documentation you have regarding your purchases or
      otherwise supporting your belief that the purchase history is not accurate.
   4. The Settlement Administrator will make a determination regarding your form based on review of your
      submission and supporting documentation.
   5. If you desire an acknowledgment of receipt of your Request for Correction Form, send it by Certified
      Mail, Return Receipt Requested.
   6. If you wish to submit the Request for Correction Form, you must do one of the following: (i) complete
      an electronic form and submit it via the settlement website at SETTLEMENT WEBSITE on or before
      BAR DATE; or (ii) complete a paper form and send it via fax to SETTLEMENT FAX NUMBER,
      via United States mail, postage prepaid to SETTLEMENT MAILING ADDRESS, or via e-mail to
      SETTLEMENT E-MAIL ADDRESS by BAR DATE.
   7. Keep a copy of your completed Request for Correction Form and supporting documents for your
      records. If your Request for Correction is rejected, the Settlement Administrator will notify you by
      U.S. Mail or e-mail of the rejection and the reasons for such rejection.


                                            CLAIM INFORMATION

   Claimant Name:                                                    Phone Number:

   Street Address:                                                   Email Address:

   City, State, Zip Code:




   Below, list your purchases of O’Reilly 303 Tractor Hydraulic Fluid in the United States, excluding
   Missouri, during the Date Range(s) for the State(s) of Purchase on the chart enclosed herewith. Do not list
   any units of O’Reilly 303 Tractor Hydraulic Fluid that you returned to the store after purchase or that you
   purchased for resale.


   2361775.1
           Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 106 of 108
                              O’Reilly 303 Tractor Hydraulic Fluid Purchases
       Date                  Store (Name & Location)            Size1 Qty. Payment Amt.         Payment Method




List the equipment in which you used the O’Reilly 303 Tractor Hydraulic Fluid listed above:

               Type of Equip.                Year               Make                            Model




              Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury the foregoing is true and correct.

Signature:                                                              Date: ____________________

Print Name: _____________________________

If you have any questions about this form or the Settlement, please contact the Settlement Administrator
at: SETTLEMENT MAILING ADDRESS SETTLEMENT PHONE NUMBER SETTLEMENT
WEBSITE

You may also contact Class Counsel at: Thomas V. Bender, Horn Aylward & Bandy, LLC, 2600 Grand
Boulevard, Ste. 1100 Kansas City, MO 64108 (816) 421-0700 (phone) (816) 421-0899 (fax)
tbender@hab-law.com

     Please do not contact Defendants, the Court, or the Court Clerk’s Office about the Settlement.




1
    List: 1 Gal., 5 Gal., or 55 Gal., as appropriate.

                                                           2
          Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 107 of 108
                                          Date Ranges by States of Purchase

 State of Purchase           Date Range                    State of Purchase       Date Range
            AK           9/26/13 – 01/20/2020                     NC           9/26/15 - 01/20/2020

            AL           6/28/13 - 01/20/2020                    ND            9/26/13 - 01/20/2020

            AR           9/26/15 - 01/20/2020                    NE            9/26/15 - 01/20/2020

            AZ           9/26/15 - 01/20/2020                    NH            9/26/15 - 01/20/2020

            CA           9/26/15 - 01/20/2020                    NM            9/26/15 - 01/20/2020

            CO           9/26/16 - 01/20/2020                    NV            9/26/15 - 01/20/2020

            CT           9/26/13 - 01/20/2020                    NY            9/26/13 - 01/20/2020

            FL           9/26/15 - 01/20/2020                    OH            9/26/13 - 01/20/2020

            GA           9/26/15 - 01/20/2020                    OK            9/26/14 - 01/20/2020

            HI           9/26/13 - 01/20/2020                    OR            9/26/13 - 01/20/2020

            IA           6/06/14 - 01/20/2020                     PA           9/26/13 - 01/20/2020

            ID           9/26/15 - 01/20/2020                     RI           9/26/09 - 01/20/2020

            IL           9/26/14 - 01/20/2020                     SC           9/26/13 - 01/20/2020

            IN           9/26/13 - 01/20/2020                     SD           9/26/13 - 01/20/2020

            KS           4/18/15 - 01/20/2020                    TN            9/26/13 - 01/20/2020

            KY           9/26/14 - 01/20/2020                    TX            9/05/15 - 01/20/2020

            LA           9/26/15 - 01/20/2020                    UT            9/26/15 - 01/20/2020

        MA               9/26/13 - 01/20/2020                    VA            9/26/14 - 01/20/2020

        ME               9/26/13 - 01/20/2020                    VT            9/26/13 - 01/20/2020

            MI           9/26/13 - 01/20/2020                    WA            9/26/13 - 01/20/2020

        MN               9/26/13 - 01/20/2020                     WI           9/26/13 - 01/20/2020

            MS           9/26/13 - 01/20/2020                    WV            9/26/15 - 01/20/2020

        MT               9/26/15 - 01/20/2020                    WY            9/26/11 - 01/20/2020




2361775.1
                 Case 4:19-cv-01038-DGK Document 6-1 Filed 04/06/20 Page 108 of 108
